DETAILED ACTION
This action is responsive to the Amendment filed on 01/18/2022. Claims 1-20 are pending in the case. Claims 1, 9, 16, and 17 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 was filed after the mailing date of the non-final Office action on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant’s Response
In Applicant’s response dated 01/18/2022 (hereinafter Response), Applicant amended Claims 1, 8, 9 (made independent), 16, and 17; Amended the Disclosure; and argued against all objections and rejections previously set forth in the Office Action dated 08/17/2021.
Applicant's amendment to the disclosure is acknowledged. 
Applicant’s amendment to claims 1, 8, 9, 16, and 17 to further clarify the metes and bounds of the inventions are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure, the objection to the disclosure is respectfully withdrawn. 
Examiner agrees with Applicant’s argument that neither LANGLOIS nor REEVES as cited in the previous action may be relied upon to expressly disclose wherein the second drawer area is in the retracted state whenever the first drawer area is in the extended state, and wherein the second drawer area is in the extended state whenever the first drawer area is in the retracted state as added to the independent claims. In response to this amendment, a reference (HUANG) was discovered which teaches moving and expanding an interface element (displayed information) from a first display screen to a second display screen in a vehicle, thus suggesting the additional wherein clause added to the independent claims. This newly-discovered reference is duplicative of many of the teachings of LANGLOIS; therefor the LANGLOIS reference is withdrawn and replaced with HUANG in order to reduce the number of references relied upon.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Allowable Subject Matter
Claims 9 and 10 are allowable. Incorporating the discussion of allowable subject matter in the previous Office action (see pages 15-16 items 40-42), it is noted that none of the newly cited references below address the identified deficiencies of LANGLOIS, REEVES, or RUSH previously discovered.
Claim Rejections – 35 USC 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over REEVES, Paul (Patent No.: US 9,405,444 B2, previously cited) in view HUANG et al. (Pub. No. US 2019/0155559 A1, newly cited) further in view of KIM et al. (Pub. No.: US 2019/0042066 A1, newly cited).
Regarding claim 1, REEVES teaches a computer-implemented method ((abstract) methods and apparatus for controlling the display of one or more drawers of a user interface; executed by device of FIG 1, implementing user interface interaction in FIGs 5A-B and 6A-B) comprising: 
presenting a first drawer area on a first display device the first drawer area presented in an extended state where first content of a first application is visible in the first drawer area (in FIG 5A-B user has gestured 176 on display 102 (left side) at status bar portion 502 and in response first drawer portion 500 is displayed (col 14 lines 55-67) where a drawer (col 13 line 60) may generally be described as a selectively displayable screen that may contain data or information useful to the user (col 14 line 21) drawer may contain other data such as by way of example, notification data, 
presenting a second drawer area on a second display device the second drawer area presented in a retracted state where the first content of the first application is not visible in the second drawer area (as can be seen in FIG 5B, no drawer is shown on display 104 (right side); the drawer content associated with status bar portion 504 is closed and showing no content);


presenting the first drawer area in the retracted state on the first display device instead of in the extended state, wherein the first content is not visible in the first drawer area in the retracted state (drawer 502 is closed on display 102 in FIGs 6A-B and showing no content); and 
presenting the second drawer area in the extended state on the second display device (drawer 504 is opened on display 104 in FIG 6B), wherein the first content of the first application is visible in the second drawer area, and wherein additional content of the first application that was not visible in the first drawer area is also visible in the second drawer area ((col 15 line 35) first drawer portion 500 and second drawer portion 550 may include different information ((col 15 line 40) additionally, may include the same data; as the drawers may include the same data in addition to different data, there exists at least one portion of data in 550 which can also be displayed in 500, as well as at least one portion of data in 550 which was not also displayed in 500);

REEVES may not be relied upon to expressly disclose the drawers are presented in a vehicle dashboard (the intended operating environment).
Further, REEVES teaches individually-controlled drawers for presenting information, but may not be relied upon to expressly disclose receiving a first transition command regarding the first and second drawer areas; such that in response to receiving the first transition command the first drawer is closed (retracted), the second drawer is opened (extended), resulting in the second drawer area is in the retracted state whenever the first drawer area is in the extended state, and wherein the second drawer area is in the extended state whenever the first drawer area is in the retracted state.
HUANG is directed to (abstract) a multi-display control apparatus with a plurality of display devices and may be relied upon to teach a first display device in an instrument panel of a vehicle and a second display device in the instrument panel of the vehicle ([0014] and FIG 1). HUANG may further be relied upon to teach receiving a first transition command regarding information displayed on the first display device and a corresponding information to be displayed on the second display device and in response to receiving the first transition command move and expand the information from the first display device to the second display device (see e.g. FIG 5 (330) control command received by user (340) moves the display information in the display area of the first display device to a second display device according to a move command and expand the display information; see [0029-0033]; see also [0022] user 200 may issue move command 230 to move the display information in a direction, for example by dragging [0025] after the display information is moved, the moved display information may be displayed in a different form from the original display area, for example expanded… For example, the digital dashboard 110A may display a simplified navigation map, which cannot be zoomed in or zoomed out, and then the user 200 issues a move command to move the navigation map on the digital dashboard 110A to the display area A of the central console display 110C. Since the display area A of the console displayer 110C is larger than the display area of the digital dashboard 110A, the content of the navigation map on the display area A may be further expanded to display more information; note also that there are no clear limits on the information [0027].
the display devices in the instrument panel of a vehicle) and in response to receiving a transition command (move) of HUANG to close drawer content 500 on display device 102 and open drawer content 550 on display device 104 as taught in REEVES, such that the drawer content 550 provides additional content as compared to drawer content 500 as required by the claim. The results of such a combination of teachings is reasonable and expected, and the combination may be motivated by the teachings in HUANG that [0002] independent display devices were known in the art where content could not be shared, [0006] the user could control the device while driving and therefor avoid distraction and traffic accidents, as well as [0013] provide for the display of additional information in an area sufficient for the user to view information (for example, open a notification to view its contents)
Note that the content of drawer 500 is moved from the first display to the second display, thus suggesting the second drawer area is in the retracted state whenever the first drawer area is in the extended state, and wherein the second drawer area is in the extended state whenever the first drawer area is in the retracted state because only one drawer ever needs to show any content at any given time, based on the user’s command. Any deficiency may be cured by KIM.
KIM is similarly directed to controlling first and second display surfaces (see e.g. electronic device 201 of FIG 2 having a first display panel 260 and a second display 265). FIGs 26 and 27 illustrate configurations for displaying a notification panel according to an embodiment of the present disclosure [0232] such that a notification panel (also referred to as Noti Panel) may be provided on each of the two displays, e.g. in response to a dragging down to open a panel. KIM explicitly states in [0232] when a notification panel is provided on one of the displays as shown in FIG. 27, the electronic device may stop displaying the notification panel that has been displayed on the other display, thus teaching the second drawer area is in the retracted state whenever the first drawer area is in the extended state (display of notification panel on first display causes notification panel on second display to close) and the second drawer area is in the retracted state whenever the first drawer area is in the extended state (display 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of REEVES-HUANG and KIM before them, to have combined REEVES-HUANG (suggesting that only one drawer may be open on any display device at a time) and KIM (teaching that opening a drawer on one display will cause the corresponding drawer on the other display to close) thus teaching the second drawer area is in the retracted state whenever the first drawer area is in the extended state, and wherein the second drawer area is in the extended state whenever the first drawer area is in the retracted state once either drawer area is opened (extended) with a reasonable expectation of success, the combination motivated by the teachings of KIM [0005-0006] which explains certain needs in multi-display electronic devices including the need to control the multiple displays fitting the user’s intention (e.g. not show duplicative information or information the user does not need).
Regarding dependent claim 2, incorporating the rejection of claim 1, REEVES-HUANG- KIM, combined at least for the reasons discussed above, further teaches wherein the first display device is horizontally aligned with an instrument cluster in the vehicle, and wherein the second display device is positioned vertically below the first display device (see e.g. in the operating environment taught in HUANG [0014]  digital dashboard 110A, a head-up display 110B, a central console display 110C, rear-seat displays 110D-110E. The types of the display devices 110A-110E mentioned above are only for illustrations, and the scope is not limited thereto; the movement of displayed information includes a “direction” [0022] e.g. from bottom right to top left… (for this example, moving information from central console display 110C to heads-up display 110B); as other variations are possible, having the “digital dashboard 110A” vertically above “central console display 110C” is a reasonable interpretation of the teachings; particularly in view of REEVES (col 9 line 45) a screen may be described in a relative location to the displays or other screens ( e.g., to the left of a display, to the right of a display, under another screen, above another screen, etc.)).
Regarding dependent claim 3, incorporating the rejection of claim 1, REEVES-HUANG- KIM, combined at least for the reasons discussed above, further teaches wherein receiving the first transition command comprises at least one of: (recited detecting a swipe gesture on the first drawer area in a direction toward the second display device (the directional move command taught in HUANG [0022] dragging); or detecting a swipe gesture on the second drawer area in a direction away from the first display device.
Regarding dependent claim 4, incorporating the rejection of claim 1, REEVES-HUANG- KIM, combined at least for the reasons discussed above, further teaches wherein: the retracted state on the second display device comprises that a header of the second drawer area, and not a body of the second drawer area, is presented on the second display device, wherein in the extended state on the second display device the header and the body of the second drawer area are presented on the second display device; and the retracted state on the first display device comprises that a header of the first drawer area, and not a body of the first drawer area, is presented on the first display device, wherein in the extended state on the first display device the header and the body of the first drawer area are presented on the first display device (these are the displays of REEVES in FIGs 5A-B and 6A-B; interpreting “header” as the region of the user interface (502,504) where the gesture to open the content (body) area (500, 550) should originate).
Regarding dependent claim 5, incorporating the rejection of claim 4, REEVES-HUANG- KIM, combined at least for the reasons discussed above, further teaches  wherein in the retracted state on the second display device the header of the second drawer area is presented at a top edge of the second display device (as can be seen in REEVES FIGs 5A-B, 6A) and suggests wherein in the retracted state on the first display device the header of the first drawer area is presented at a bottom edge of the first display device (a simple rotation of screen 102 in REEVES to change its position relative to screen 104, which is clearly supported in REEVES (col 9 line 45) a screen may be described in a relative location to the displays or other screens ( e.g., to the left of a display, to the right of a display, under another screen, above another screen, etc.)).
Regarding dependent claim 6, incorporating the rejection of claim 1, REEVES-HUANG- KIM, combined at least for the reasons discussed above, further teaches wherein receiving the first transition command includes detecting a voice command (see e.g. HUANG [0015] device includes an input interface, e.g., a button, a knob, a microphone, a control panel, a touch screen, a remote control or other elements for receiving other types of commands made by the user 200; see also dependent claim 14 which is dependent from the method for controlling a multi-display apparatus as recited in claim 11 (wherein the control command comprises at least one of a hand gesture, a facial motion, a head motion, a shoulder motion, a voice command, and an input signal)).
Regarding dependent claim 7, incorporating the rejection of claim 1, REEVES-HUANG- KIM, combined at least for the reasons discussed above, further teaches wherein also a second application is associated with the first and second drawer areas (see at least REEVES (col 3 line 20) the first drawer and second drawer may be operable to contain data such as notification data, application data, contact data, calendar data, weather data, or a combination thereof; see also HUANG [0027] the display devices may display, but not limited to, a speed of the vehicle a rotation speed of an engine of the vehicle, a fuel gauge, a navigation map, apparatus settings, weather information, a calendar, messages, news and emails. In some other embodiments, the information in the display area may include other types of display information).
Regarding dependent claim 8, incorporating the rejection of claim 7, REEVES-HUANG- KIM, combined at least for the reasons discussed above, further teaches wherein presenting the first drawer area comprises: determining which of the first and second applications is active on the first display device; and in response to determining that the first application is active on the first display device, providing the first content of the first application for presentation in the first drawer area (relying on HUANG which expressly teaches two different examples of “moved” content [0025] original content is a simplified navigation map; moved content is a zoomable map; [0027] original content is simple text notification; moved content scrollable text; HUANG determines which application content should be moved based on gaze detection and user confirmation as in FIG 5).
Regarding claims 9-10, these claims are allowable.
Regarding dependent claim 11, incorporating the rejection of claim 1, REEVES-HUANG- KIM, combined at least for the reasons discussed, similarly teach receiving a second transition command (e.g. a second move request made similarly as the first move request was as taught in HUANG as explained in claim 1) regarding the first and second drawer areas, the second transition command received while the second content and the additional content of the second application are presented in the second drawer area (the second move request taught in the operating environment of claim 1, the specific display taught in the combination of references above), and in response to receiving the second transition command (in response to the user wanting to move the content back to the first display) presenting the first drawer area in the extended state on the first display device, where the first content of the first application is visible in the first drawer area and the additional content of the first application is not visible in the first drawer area; and presenting the second drawer area in the retracted state on the second display device, where the first content and the additional content are not visible in the second drawer area (closing the drawer on the second display (e.g. REEVES FIG 6B) and opening the drawer on the first display (e.g. REEVES FIG 5B), where KIM may be relied upon to expressly teach the drawer may only be open on one device at any time as discussed in claim 1).
Regarding dependent claim 12, incorporating the rejection of claim 11, REEVES-HUANG- KIM, combined at least for the reasons discussed, similarly teach wherein receiving the second transition command comprises at least one of (recited in the alternative, thus only one must be shown in the art): detecting a tap on the first drawer area; detecting a tap on the second drawer area; detecting a swipe gesture on the first drawer area in a direction away from the second display device (the directional move command taught in HUANG [0022] dragging); or detecting a swipe gesture on the second drawer area in a direction toward the first display device.
Regarding dependent claim 13, incorporating the rejection of claim 11, REEVES-HUANG- KIM, combined at least for the reasons discussed, further teach wherein presenting the additional content comprises presenting an additional function of the first application (relying on the teachings of HUANG for “expanding” the content see at least [0025] For example, the digital dashboard 110A may display a simplified navigation map, which cannot be zoomed in or zoomed out, and then the user 200 issues a move command to move the navigation map on the digital dashboard 110A to the display area A of the central console display 110C. Since the display area A of the console displayer 110C is larger than the display area of the digital dashboard 110A, the content of the navigation map on the display area A may be further expanded to display more information. Specifically, the navigation map may be zoomed in or zoomed out to show different hierarchical information or other information about nearby locations; in another example [0026] the user can scroll within an expanded text message [0027] the display devices may display, but not limited to, a speed of the vehicle a rotation speed of an engine of the vehicle, a fuel gauge, a navigation map, apparatus settings, weather information, a calendar, messages, news and emails. In some other embodiments, the information in the display area may include other types of display information).
Regarding dependent claim 14, incorporating the rejection of claim 11, REEVES-HUANG- KIM, combined at least for the reasons discussed, as cited above does not appear to expressly disclose wherein the additional function comprises a text entry field, wherein an on-screen keyboard is available on the second display device and the on-screen keyboard is not available on the first display device. 
REEVES further teaches (col 3 line 21) the drawer content could include data such as notification data, application data, contact data, calendar data, weather data, or a combination thereof; HUANG teaches [0027] the user could be viewing the expanded contents of a text message; the citations in KIM similarly rely on displaying a notification panel without providing any detail of what such a notification panel could entail.
KIM may also be relied upon to teach an on-screen keyboard is available on the second display device and the on-screen keyboard is not available on the first display device (see e.g. [0104] the electronic device 501 may display, through at least a portion (e.g., the display area 514) of the second display 512, a virtual input tool (e.g., a virtual keyboard 520 or gamepad 540) for an application (e.g., a chat program 510 or game 530) or function displayed through, e.g., the first display 502); the keyboard (virtual tool) for use with a text input application, for example, so that the user may [0105] reply using a chat program, web browser, or instant messaging system.
When considering this additional teaching, it would have been obvious to one having ordinary still in the art of graphical user interfaces at the time the invention was effectively filed to have included in the expanded version of the data in HUANG for showing the contents of a text message (on the second display) the ability to reply using the instant messaging or chat application which would some sort of input (either keyboard, voice, or both). Using the keyboard taught in KIM for this purpose would have been an obvious improvement, in order to provide an additional function that comprises a text entry field (the reply field, in order to reply to the message), with a 
Regarding claim 16, REEVES-HUANG- KIM, combined at least for the reasons discussed, similarly teaches the computer program product tangibly embodied in a non-transitory storage medium, the computer program product including instructions that when executed cause a processor to perform operations (stored software to perform method steps for controlling UI presentation; see e.g. REEVES (col 8 line 45 and 55) the operations comprising: {the method steps of claim 1}, thus rejected under similar rationale.
Regarding claim 17, REEVES-HUANG- KIM, combined at least for the reasons discussed, similarly teaches the computer program product tangibly embodied in a non-transitory storage medium, the computer program product including instructions that when executed cause a processor to (stored software to perform method steps for controlling UI presentation; see e.g. REEVES (col 8 line 45 and 55) to generate a graphical user interface (e.g. the drawer user interface in REEVES across two screens, improved by HUANG-KIM as taught in claim 1), the graphical user interface comprising:
a first state in which: a first drawer area is presented on a first display device in an instrument panel of a the first drawer area presented in an extended state where first content of a first application is visible in the first drawer area (as presented in claim 1, e.g. REEVES FIG 5B presented in the vehicle operating environment of HUANG); and a second drawer area is presented on a second display device in the instrument panel of the vehicle, the second drawer area presented in a retracted state where the first content of the first application is not visible in the second drawer area, the second display device positioned lower in the instrument panel than the first display device (as presented in claim 1, e.g. REEVES FIG 5B presented in the vehicle operating environment of HUANG);
a second state in which: the first drawer area is presented in the retracted state on the first display device instead of in the extended state, wherein the first content is not visible in the first drawer area in the retracted state and the second drawer area is presented in the extended state on the second display device, wherein the first content of the first application is visible in the second drawer area, and wherein additional content of the first application that was not visible in the first drawer area is also visible in the second drawer area (as presented in claim 1, e.g. REEVES FIG 6B presented in the vehicle operating environment of HUANG, with the additional content as taught by HUANG);
an input control configured for generating a first transition command, wherein the graphical user interface is configured to switch between the first and second states in response to the first transition command (as presented in claim 1, a mechanism for receiving the move command taught in HUANG used to transition displayed content from the first screen to the second screen), and
wherein the second drawer area is in the retracted state whenever the first drawer area is in the extended state, and wherein the second drawer area is in the extended state whenever the first drawer area is in the retracted state (as presented in claim 1, suggested by the combination of REEVES-HUANG, explicitly taught in KIM which allows for only one notification panel to be open at a time).
Regarding dependent claim 18, incorporating the rejection of claim 17, REEVES-HUANG-KIM, combined at least for the reasons discussed above, further teaches wherein the first transition command corresponds to at least one of (recited in the alternative, thus only one must be shown in the art): a tap detected on the first drawer area; a tap detected on the second drawer area; a swipe gesture detected on the first drawer area in a direction toward the second display device (the directional move command taught in HUANG [0022] dragging); or a swipe gesture detected on the second drawer area in a direction away from the first display device.
Regarding dependent claim 19, incorporating the rejection of claim 17, REEVES-HUANG-KIM, combined at least for the reasons discussed above, further teaches wherein: the retracted state on the second display device comprises that a header of the second drawer area, and not a body of the second drawer area, is presented on the second display device, wherein in the extended state on the second display device the header and the body of the second drawer area are presented on the second display device; and the retracted state on the first display device comprises that a header of the first drawer area, and not a body of the first drawer area, is presented on the first display device, wherein in the extended state on the first display device the header and the body of the first drawer area are presented on the first display device (these are the displays of REEVES in FIGs 5A-B and 6A-B; interpreting “header” as the region of the user interface (502,504) where the gesture to open the content (body) area (500, 550) should originate).
Regarding dependent claim 20, incorporating the rejection of claim 19, REEVES-HUANG-KIM, combined at least for the reasons discussed above, further teaches wherein in the retracted state on the second display device the header of the second drawer area is presented at a top edge of the second display device (as can be seen in REEVES FIGs 5A-B, 6A) and suggests wherein in the retracted state on the first display device the header of the first drawer area is presented at a bottom edge of the first display device (a simple rotation of screen 102 in REEVES to change its position relative to screen 104, which is clearly supported in REEVES (col 9 line 45) a screen may be described in a relative location to the displays or other screens ( e.g., to the left of a display, to the right of a display, under another screen, above another screen, etc.)).
Claim 15 is rejected under 35 USC 103 as unpatentable over REEVES-HUANG- KIM as applied to claim 13 above, further in view of PIERFELICE (Pub. No.: US 2014/0012497 A1, previously cited).
Regarding dependent claim 15, incorporating the rejection of claim 13, REEVES-HUANG- KIM, combined at least for the reasons discussed, further teaches wherein the first application is a navigation application currently focusing on an establishment at a destination (see at least [0025] navigation showing navigation map, the additional information such as neighboring stores and related information are shown), however the combination may not be relied upon to expressly disclose wherein the additional function comprises a reservation function relating to the establishment.
PIERFELICE is directed to a navigation application with a number of different user interfaces (see e.g. FIGs 2, 3, 4) such that the navigation application is currently 
Further, the user can configure the interface to provide other functions ([0049] The Map Options button 145 (see FIGS. 2 and 3) causes the vehicle navigation system 100 to display a map options user interface 170 wherein the user may set various parameters associated with the vehicle navigation system 100) including accessing other compatible [0050] applications (as shown in FIG 6, list of applications 182 that lists compatible application names 183a-183f of applications that are compatible with the vehicle navigation system 100). Note particularly OpenTable 183d which is a well-known restaurant reservation application (evidence can be provided should Applicant require it on the well-known nature of “OpenTable”).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of REEVES-HUANG- KIM and PIERFELICE before them, to have combined REEVES-HUANG- KIM (teaching the existence of a user interface for a navigation application in a drawer interface) and PIERFELICE (teaching a user interface with a function specific for making a reservation at a restaurant establishment while a navigation application is focused on the restaurant establishment) and arrived at the additional function {displayed in the second drawer view of the navigation application} comprises a reservation function relating to the establishment, with a reasonable expectation of success, motivated by the convenience for the user who is able to configure the navigation application to meet their needs (e.g. PIERFELICE [0015] obtain additional information about points of interest or take further action).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Amy M Levy/Primary Examiner, Art Unit 2173